Woods, J.,
delivered the opinion of the court.
The evidence of the appellant shows that he purchased a ticket for the train known as “ vestibule limited,” from Mi-*456Ian, in the state of Tennessee, to Crystal Springs, in Mississippi. This evidence tends, too, to show that the ticket-agent who sold the ticket for passage to Crystal Springs did it knowing that it was'to be used on the “ vestibule limited.”. In other words, there is some evidence tending to show that appellant had a special contract to be carried on a certain train to a certain point, and that the railroad company failed to perform the contract. It was shown by the company that this particular train did not stop at Crystal Springs, and it appears that appellant very well knew this. But there is some evidence tending to show that it was an established custom, in the running and management of the train, to stop the “ vestibule limited” at Crystal Springs to permit the debarkation of a passenger holding what is denominated a “foreign ticket” — a ticket purchased beyond the limits of this state, and from the agents of some connecting railway in another state. We think the jury should have been permitted to say whether appellant had a special contract to be carried on the particular train to Crystal Springs, and whether there was a custom — a fixed habit, known to the traveling public — to-stop for the debarkation of foreign travelers.

Reversed and remanded.